613 F.3d 1053 (2010)
Albert HOLLAND, Jr., Petitioner-Appellant,
v.
State of FLORIDA, Respondent-Appellee.
No. 07-13366.
United States Court of Appeals, Eleventh Circuit.
August 3, 2010.
Todd Gerald Scher (Court-Appointed), Miami Beach, FL, for Petitioner-Appellant.
Lisa-Marie Lerner, Leslie T. Campbell, West Palm Beach, FL, for Respondent-Appellee.
Before EDMONDSON, MARCUS and PRYOR, Circuit Judges.
PER CURIAM:
The Supreme Court vacated our judgment in Holland v. Florida, 539 F.3d 1334 (11th Cir.2008), and remanded for further consideration. Holland v. Florida, ___ U.S. ___, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). We therefore remand this case to the district court for fact finding and further proceedingsincluding, if it is necessary, an evidentiary hearingconsistent with the Supreme Court's instructions.
REMANDED.